Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE



TO THE 292ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 11th day of September, 2014,
the cause on appeal to affirm between

KENNETH AVERY FARR, Appellant                       On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01462-CR         V.                       Trial Court Cause No. F13-57650-V.
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Brown participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 21st day of January, 2015.




                                                                      LISA MATZ, Clerk